Order, Supreme Court, New York County (Jane S. Solomon, J.), entered September 26, 2007, which, to the extent appealed from as limited by the briefs, inter alia, partially granted plaintiffs’ motion for class certification, designated Alexander Kudinov as a class representative and denied defendant Fidelity and Deposit’s cross motion for summary judgment, affirmed, without costs.
The party seeking class certification bears the burden of establishing the criteria prescribed in CPLR 901 (a) (CLC/CFI Liquidating Trust v Bloomingdale’s, Inc., 50 AD3d 446, 447 [2008]). This burden must be met by providing an evidentiary basis for class certification (Matros Automated Elec. Const. Corp. v Libman, 37 AD3d 313 [2007]; Nachbaur v American Tr. Ins. Co., 300 AD2d 74, 75 [2002], lv dismissed 99 NY2d 576 [2003], cert denied sub nom. Moore v American Tr. Ins. Co., 538 US 987 [2003]).
Whether a particular lawsuit qualifies as a class action rests within the sound discretion of the trial court. In exercising this discretion, a court must be mindful of our holding that the class certification statute should be liberally construed (Englade v HarperCollins Publs., 289 AD2d 159 [2001]).
Here, the evidence is sufficient to establish numerosity, without determining the precise number, given the number of projects, the certified payroll records and the testimony and affidavits regarding the number of workers potentially affected by the allegations (see Globe Surgical Supply v GEICO Ins. Co., 59 AD3d 129 [2008]; Pesantez v Boyle Envtl. Servs., 251 AD2d 11 [1998]). While it is true that the exact number of the putative class has not been determined, and that some members of the putative class have submitted affidavits affirmatively stating that they were not aggrieved by the allegations against defendants, the number of workers alleged to have been underpaid was high enough to justify the court’s exercise of its discretion in certifying the class. This is particularly true in *482light of the fact that many workers were not members of any union, and were of different trades than that of the main plaintiff.
Moreover, the commonality of claims predominates, given the same types of subterfuges allegedly employed to pay lower wages. The fact that different trades are paid on a different wage scale and thus have different levels of damages does not defeat certification (see Englade at 160). The ability to resolve such inquiries by referring to payroll and other documentary evidence distinguishes this case from those in which individualized inquiries defeat commonality (see e.g. Batas v Prudential Ins. Co. of Am., 37 AD3d 320, 322 [2007]; Gaidon v Guardian Life Ins. Co. of Am., 2 AD3d 130 [2003]).
While it is appropriate in determining whether an action should proceed as a class action to consider whether a claim has merit, this “inquiry is limited” (see Bloom v Cunard Line, 76 AD2d 237, 240 [1980]), and such threshold determination is not intended to be a substitute for summary judgment or trial.
While Kudinov’s testimony and his affidavit as to his record keeping and the number of employees at the projects where he worked contained inconsistencies, his claim has sufficient merit for the limited purposes of determining whether to certify this class. Those inconsistencies present, as the court correctly determined, issues for resolution by the trier of fact.
We have considered defendants’ other contentions and find them unavailing. Concur—Mazzarelli, J.E, Sweeny, Freedman and Richter, JJ.